Citation Nr: 1033738	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder. 

2.  Entitlement to service connection for glaucoma.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1968 to August 1969 and had service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. The RO in Winston-Salem, North Carolina currently has 
jurisdiction over the Veteran's claims.

A hearing was held in on May 28, 2010, in Winston-Salem, North 
Carolina, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issue of entitlement to service connection for glaucoma will 
be addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Additionally received evidence

Following the May 2009 supplemental statement of the case (SSOC), 
additional medical records were associated with the Veteran's 
claims folder.  These records have not been considered by the RO, 
and no waiver of initial RO consideration is of record.  See 38 
C.F.R. §§ 19.31, 20.1304 (2009).  However, because the Board is 
granting the Veteran's claim for service connection for an 
acquired psychiatric disorder, there is no prejudice to the 
Veteran in proceeding with adjudication of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The medical evidence of record indicates that the Veteran's 
acquired psychiatric disorders are related to his military 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, PTSD and 
major depression were incurred during active service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

In this case, VCAA notice letters were sent to the Veteran in 
August 2005 and November 2005.  The Board need not, however, 
discuss the sufficiency of these notice letters or VA's 
development of the claim in light of the fact that the Board is 
granting the claim.  Thus, any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially been 
rendered moot by the Board's grant of the benefit sought on 
appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in a March 2006 letter.  As discussed in detail below, 
the Board is granting the Veteran's service connection claim.   
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The RO will 
be responsible for addressing any notice defect with respect to 
the assignment of an initial disability rating and/or effective 
date when effectuating the award.  

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.


Pertinent law and regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence of the claimed in-service 
stressor actually occurred, and a link, as established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" or 
was a POW as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy or was a POW and the alleged stressor is 
combat or POW related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service." 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or was a 
POW, or that the veteran engaged in combat with the enemy or was 
a POW, but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 
128 (1997).

During the pendency of the appeal, VA amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor. See 75 Fed. Reg. 39843 (July 13, 2010).   Specifically, 
the provisions of 38 C.F.R. § 3.304(f) were amended by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The Veteran has not been notified of these regulatory amendments.  
However, as the Veteran's claim for service connection for an 
acquired psychiatric disorder is granted in the decision below, 
the Board finds no prejudice in proceeding with a decision in 
this case.


Law and Analysis

The evidence of record indicates that the Veteran has been 
diagnosed with PTSD and major depressive disorder.  See the April 
2006 VA examination; see also an October 2007 statement from 
H.E.B., M.D (initials used to protect the Veteran's privacy).  
The Board does note that there is some evidence indicating that 
the Veteran does not have a diagnosis of PTSD.  In this regard, 
the April 2006 VA examiner assessed the Veteran as having a major 
depressive disorder, but stated that he did not seem to have PTSD 
at that time even though he did experience some traumatic events.  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that the requirement of a current disability is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  
Therefore, the Board finds that the Veteran has been diagnosed 
with PTSD and major depression.

With respect to whether the Veteran had an in-service stressor, 
the Board notes that his military occupational specialty (MOS) 
was an operating room specialist, and his service personnel 
records indicate that he served in Vietnam with the 312th 
evacuation hospital from September 1968 to September 1969.  In 
support of his claim, the Veteran has submitted a newspaper 
article, which describes a rocket attack against the 312th 
evacuation hospital that killed a nurse.  VA has verified that 
this attack occurred on August 6, 1969, while he was stationed 
there.  Although these reports do not indicate whether the 
Veteran actually witnessed the events, the Board notes that the 
Court has expressly rejected the notion that specific evidence 
that a veteran was actually with his unit at the time of an 
attack is required to verify that attack as a PTSD stressor. See 
Pentecost v. Principi, 16, Vet. App. 124 (2001). See also 75 Fed. 
Reg. 39843 (July 13, 2010).  Therefore, the Board concludes that 
the stressor has been verified.

Thus, the remaining question is whether the Veteran's current 
psychiatric disorders are related to his verified in-service 
stressor.  The Veteran has submitted an August 2005 medical 
opinion from H.E.B., M.D. (initials used to protect the Veteran's 
privacy).  In his report, Dr. H.E.B. diagnosed the Veteran with 
"PTSD with severe depression" and stated that the Veteran "has 
PTSD with symptomatology referable to his military service time 
where he was in a combat zone in a hospital and therefore the 
direct result of that military service."  Similarly, in an 
October 2007 statement, Dr. H.E.B. stated that the Veteran was 
exposed to "unusual volatile situations of a combat zone, i.e. 
incoming rocket and mortar fire" and stated that his PTSD is "a 
result of his military service." 

The Board notes that the Dr. H.E.B. did not indicate that he had 
reviewed the Veteran's claims file or any service records.   
However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the 
Court pointed out that reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran. See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303 (2008) (a medical opinion may not be discounted solely 
because the examiner did not review the claims file).  Here, as 
discussed above, the Veteran's stressor has been verified, and 
Dr. H.E.B. specifically noted the Veteran's report of incoming 
mortar and rocket attacks in rendering his opinions.  Therefore, 
the Board finds that the aforementioned opinions were based on a 
credible history, and thus, are probative in this case.

While the Board notes that a September 2004 Mental Health Note 
stated that the Veteran did not suffer any injuries or trauma 
during service, it appears that this health care provider was 
referring solely to physical injuries or physical trauma since 
the Veteran's presence at the 312th evacuation hospital during a 
rocket attack was not discussed.  As noted above, the Board has 
found that the Veteran did suffer an in-service stressor.   

There is no competent and credible evidence in the record which 
suggests that the Veteran's PTSD and major depressive disorder 
are not caused by his military service.  

The does Board note that the adjudication of this issue has been 
made significantly more difficult by the Veteran's failure to 
report for VA examinations.  He has not asserted any good cause 
for missing the examination, which was being scheduled in 
connection with his claim for service connection.  According to 
38 C.F.R. § 3.655, in an original compensation claim, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of record.

Nevertheless, in light of the Veteran's current diagnoses, 
verified in-service stressor, and the statements made by a 
medical professional in August 2005 and October 2007, there is a 
reasonable doubt as to whether the Veteran currently has PTSD and 
major depression that is related to his in-service stressor.  To 
the extent that there is any reasonable doubt, that doubt will be 
resolved in his favor.    

Moreover, the Board observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Based on the evidence of record, the Board finds that the 
Veteran's current PTSD and major depression were incurred in 
service.  Accordingly, the Board concludes that service 
connection for PTSD and major depression is warranted, and the 
benefit sought on appeal is accordingly granted. 


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for PTSD and major depression is 
granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issue of 
entitlement to service connection for glaucoma must be remanded 
for further evidentiary development.   In particular, the Board 
notes that the Veteran has not been afforded a VA examination in 
connection with his claim.  The record indicates that he has been 
diagnosed with glaucoma.  See, e.g., a February 2003 private 
treatment record.  In addition, the Veteran's service treatment 
records document him as having a visual defect in July 1968, and 
he reported having a medical history of eye trouble.  It was also 
noted that he wore glasses and contact lenses.  The Veteran was 
provided corrective lenses in July 1969, and an examination later 
that month further revealed abnormal ocular motility.  He once 
again reported having a medical history of eye trouble, and it 
was noted at that time that he had myopia.  

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for the purpose of determining the 
nature and etiology of any glaucoma that may be present.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any glaucoma that may be present.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  

The examiner should state whether it is at 
least as likely as not that the Veteran 
currently has glaucoma that is causally or 
etiologically related to the his military 
service, including his symptomatology 
therein.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development has been completed, 
the case should be reviewed by the RO on the 
basis of additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


